Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
2.  This is a final action on the merits in response to the reply received 12/15/2020.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that it is clear that Bae has two separate processes. The examiner would like to note that there is nothing in the claims that requires that two separate processes or units are prohibited.
In addition, Applicant argues that Wallace fail to disclose a packaging process of packaging the medicine because Wallace can only dispense the medicine which have been packaged in the drug tray. Applicant’s points are understood, but examiner respectfully disagrees. While Wallace doesn’t specifically have a packaging process, Bae does. Bae discloses in [0055], the medicine is discharged in the packaging unit. Wallace discloses that the packaged medicine is dispensed in [0334]. Furthermore, Wallace Shows in fig. 16c that packaged medicine is displayed on a display along with dispensing results. [00291-292] teaches that of Fig 16. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140236349 A1-Bae et al (Hereinafter referred to as “Bae”), in view of US 20020173875 A1-Wallace et al (Hereinafter referred to as “Wallace”).
Regarding claim 18., Bae discloses an inspection support system (Fig. 1-18) comprising: 
a display processing unit (Fig. 5, 12-18) that causes a display to display prescription-related information and dispensing result information after a packaging process in which one or more medicines are packaged with a packaging material for each timing of dosage on the basis of prescription data ([0055, wherein after the dispensing process, the dispensing control unit may discharge the medicine to the packaging unit, which packages the capsules or tablets. [0065], wherein fig 7-8 shows a first opening 181 that may allow the discharge of pills or tablets that are determined to be correctly so they are packaged; [0068] wherein pills can be packaged; [0006], wherein packaging unit packages the medication; (Fig 13-16; [0051], wherein user is able to visibly check the dispensing error (dispensing result) while watching the display screen. [0072], shows dispensing results such as ok or error as seen in fig 13-16), wherein the prescription-related information including information on at least a part of the prescription data (Fig. 13-16; [0050], wherein may display information on prescribed medication. The medication information refers to information about capsules or tablets in one unit doses according to the prescription data and may include sample images, numbers, and names of the capsules and tablets; [0072], wherein output information on the prescribed medication to the display unit) dispensing result information includes information of a kind of each of the medicines identified by a photographed image of the medicine ([0072], wherein information prescribed which is displayed on the display unit may include images of samples of capsules (identify a kind).  Fig 13 shows 3 different types of pills and the amount, which is 3. Note that the [0083] discloses photographed images of the medicine) after a dispensing process for packaging one or more medicines are packaged with a packaging material for each timing of dosage on the basis of prescription data ([0055, wherein after the dispensing process, the dispensing control unit may discharge the medicine to the packaging unit, which packages the capsules or tablets. [0065], wherein fig 7-8 shows a first opening 181 that may allow the discharge of pills or tablets that are determined to be correctly so they are packaged; [0068] wherein pills can be packaged; [0006], wherein packaging unit packages the medication) and 
a re-performing processing unit that causes the packaging process to be re-performed for the one or more timings of dosage in accordance with a predetermined re-dispensing operation after the prescription-related information and the dispensing result information are displayed by the display processing unit ([0050], in response to the dispensing control instruction, re-dispensing (re-performing) may be carried out.; [0068], dispensing; [0073], after the error is confirmed (dispensing result), re-dispense (re perform) process can happen; [0076], wherein according to the error (dispensing result), the re-dispense process can occur).
According to applicant’s arguments, Bae fails to disclose a dispensing result information after a packaging process in which one or more medicines are packaged with a packaging material 
However, in the same field of endeavor, Wallace discloses dispensing result information after a packaging process in which one or more medicines are packaged with a packaging material (Fig. 35, [0334], wherein a package is being dispensed prevents the medicine in the packages from being damaged by an impact after being dispensed. It is clear from the description of Wallace that the dispensing result happens after the packaging process. Wallace discloses that the packaged medicine is dispensed, in [0334]. The abstract discloses the dispensing of packaged medical products.  Wallace Shows in fig. 16c that packaged medicine is displayed on a display along with dispensing results. [00291-292] teaches that of claim 16. Therefore, it is interpreted that this is all one process)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the dispensing system disclosed by Bae to disclose dispensing result information after a packaging process in which one or more medicines are packaged with a packaging material as taught by Wallace, to prevent the medicine in the packages from being damaged by an impact after being dispensed ([0334], Wallace).
Regarding claim 19, Bae discloses the inspection support system according to claim 18, wherein the display processing unit causes at least a dose or usage in the prescription data to be displayed ([0050], wherein creating one unit dose packages of medication. In addition, dispensing unit may photograph the capsules in one-dose packages and transmit to the server. The server may transfer prescription data to the dispensing unit. Also, the server may receive the medical image (image includes one unit dose) and displays the image. The information on prescription medication refers to information about capsules or tablets in one unit doses; [0055], wherein capsules to be packed into one unit dose packages. The motivation is the same as for claim 18).
Regarding claim 20, Bae discloses the inspection support system according to claim 18, wherein the display processing unit causes at least a medicine name or a patient name in the prescription data to be displayed (Fig 13-16, shows patient name. The motivation is the same as for claim 18).
Regarding claim 21, analyses are analogous to those presented for claim 18 and are applicable for claim 21.
Regarding claim 22, Bae discloses the inspection support system according to claim 21, further comprising any one of or both of:
a photographing unit ([0050], Fig. 4, medication dispensing unit )that photographs the medicine before the packaging process or after the packaging process, as a result of the packaging process ([0056]); and a component detector that detects components of the medicine before the packaging process or after the packaging process, as a result of the packaging process ([0064].The analyses can be seen in [0063]).
 Wherein the pacakaging result information includes a photographed image of the medicine photographed by the photographing unit ([0050], Fig. 4, medication dispensing unit; ([0056], wherein photograph image of capsules or tablets to be dispensed) or a component detection result detected by the component detector ([0064], wherein, determine dispensing error based on image analyses. The analyses can be seen in [0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487